Citation Nr: 1243955	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  08-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neurological disorder, to include residuals of a head injury.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel




INTRODUCTION

The Veteran served on active duty from July 1967 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 RO rating decision, which denied service connection for a head injury and tinnitus.  

The Board recognizes that, prior to the promulgation of the February 2007 decision, the RO issued a July 2006 rating action deferring the above issues.  Nevertheless, the February 2007 decision constitutes the only adjudication of those issues by the agency of original jurisdiction.  Thus, the Board need not consider whether the doctrine of finality, as set forth in 38 U.S.C.A. § 7105, applies with respect to any prior RO decision or whether new and material evidence was submitted within a year of the decision such that it never became final.  See 38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010) (holding that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim). 

Additionally, the Board acknowledges that, while the first issue on appeal was initially limited to service connection for a head injury, the Veteran also appears to be seeking VA benefits for related neurological complaints.  Moreover, the Board finds that the Veteran's assertions in this regard do not constitute a new claim for different benefits but, rather, a continuation of the pending claim expanded to include more diagnoses of the same body system.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that, when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim).  Accordingly, the Board finds that this pending claim is more appropriately characterized as reflected on the title page of this decision.   

Next, the Board notes that it recently obtained an opinion of a medical specialist from the Veterans Health Administration (VHA) in connection with the Veteran's claims.  Copies of that June 2012 VHA opinion were associated with claims file and mailed to the Veteran in July 2012.  Significantly, a letter accompanying that VHA opinion advised the Veteran that he had 60 days to submit additional evidence or the Board would proceed with adjudication of his claims.  Although the Veteran did not respond within the designated time frame, he submitted an October 2012 written request for an additional 30 days to provide clinical documentation in support of his appeal.  That request for an extension was granted.  However, no additional documentation was received within the 30-day evidentiary window.  As the period for receiving such documentation has now expired, appellate review may proceed. 

As a final introductory matter, the Board observes that, during the pendency of this appeal, the Veteran has been diagnosed with attention deficit disorder, which has been clinically related to his documented November 1968 in-service head injury.  See Report of November 2006 VA Examination.  The Board finds that this raises an implicit claim for service connection for attention deficit disorder, which has not been adjudicated in the first instance and, thus, is not currently on appeal.  Accordingly, that claim is referred to the RO for appropriate action.  Additionally, the record reflects that the Veteran has requested home improvement and structural alterations (HISA) under the provisions of 38 U.S.C.A. § 1717.  See Report of VA Social Work Consult dated November 21, 2007.  As it is unclear from the record whether this request for HISA benefits has been addressed, the Board asks that it be referred to the VA Medical Center in Birmingham, Alabama, for appropriate action.
 

FINDINGS OF FACT

1.  A neurological disorder was neither caused nor aggravated by the Veteran's November 1968 in-service head injury or any other aspect of his active duty.  

2.  The Veteran's tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a neurological disorder have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist
 
VA has a duty to provide the appellant notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

In this case, the notice requirements regarding the Veteran's neurological disorder claim were accomplished in a July 2006 letter, which was mailed to the Veteran prior to the initial adjudication of his claim.  The letter notified the Veteran of the information and evidence needed to substantiate his claim, as well as his and VA's respective responsibilities for obtaining such evidence and information.  In addition, that letter advised the Veteran of the particular elements for establishing a disability rating and an effective date, even though such notice was not required in light of the ultimate denial of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, the Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

Relevant to the duty to assist, the Veteran's service treatment records, as well as his pertinent VA treatment reports, have been obtained and considered.  Additionally, the record reflects that, while the Veteran is currently unemployed and receiving special monthly compensation benefits for residuals of a cerebrovascular accident, a July 2006 inquiry to the Social Security Administration (SSA) met with a negative response.  Moreover, the Veteran himself has not indicated that that he is currently in receipt of SSA benefits for any disability.  Accordingly, VA does not have an obligation to obtain any SSA records with respect to his appeal.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010). 

Nor does VA have an obligation to obtain any other Federal or private records in connection with the Veteran's neurological disorder claim.  On the contrary, the Veteran has not identified any pertinent outstanding treatment records, despite receiving explicit requests to submit such records or provide information to enable VA to obtain them on his behalf.  Therefore, the Board finds that any failure to obtain those outstanding records - if, indeed, such records exist - is the direct result of the Veteran's own inability or unwillingness to cooperate.  The Board reminds the appellant that the duty to assist is not a one-way street.  On the contrary, if the appellant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Next, the Board is cognizant that the duty to assist includes the duty to provide a medical examination or obtain a medical opinion where necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Board has secured a June 2012 VHA opinion, which has yielded evidence pertinent to the Veteran's neurological disorder claim.  The Board recognizes that the Veteran disagrees with the VHA examiner's findings.  However, he has not specifically contended that those findings are invalid, nor submitted any evidence rebutting the VHA opinion.  On the contrary, as noted previously, the Veteran declined to respond within 60 days of receiving a copy of that VHA opinion despite receiving notice that the Board would proceed with adjudication of his appeal after that time.  Thereafter, he requested a 30-day extension to provide additional evidence, which was granted despite its untimeliness.  However, no such additional evidence has been received.  Accordingly, the Board finds that the Veteran is responsible for the lack of any evidence opposing the VHA examiner's findings.  Wood, 1 Vet. App. at 193.  Moreover, in the absence of such contradictory evidence, the Board concludes that the VHA opinion is adequate for rating purposes and that further development for an examination or opinion is unnecessary in connection with this appeal  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Similarly, the Board considers it unnecessary to schedule the Veteran for a Board hearing in support of his claims.  Indeed, VA's governing regulations expressly provide that where, as here, an appellant fails to appear for a scheduled hearing without providing good cause or requesting postponement, the case will be processed as though the hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d).  The Veteran in this instance has declined to appear for a videoconference hearing before the undersigned Veterans Law Judge, which was scheduled for April 2012.  Significantly, the Veteran has not provided good cause for his failure to report, nor requested that the hearing be rescheduled.  As such, no further opportunity for such a hearing is warranted.

In light of the foregoing, the Board finds that VA has fully satisfied the duty to assist in this instance.  Indeed, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his appeal.

Finally, the Board is granting service connection for tinnitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service Connection

The Veteran contends that he suffers from a neurological disorder and tinnitus that were caused or aggravated during his period of active duty.  As such, he maintains that service connection is warranted for both conditions. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may also be established on a presumptive basis for certain chronic disabilities, including tinnitus and other organic diseases of the nervous system, which manifest to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  These presumptive provisions are applicable where, as here, the Veteran had at least ninety days of qualifying active service.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (an appellant is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether an appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the appellant, and his demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board now turns to the pertinent evidence at issue in this appeal.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence).  In written statements and other documents of record, the Veteran asserts that his current right-sided hemiparesis and related neurological problems are symptomatic of a May 2006 cerebrovascular accident (CVA), which is itself attributable to an in-service head wound.  The Veteran also ascribes his tinnitus to this in-service injury or, in the alternative, to acoustic trauma incurred through exposure to jet engine noise during his active duty.  

Although a lay person, the Veteran is competent to report a history of in-service head injury and noise exposure, which are within the realm of his personal experience.  See Layno, 6 Vet. App. at 470 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Davidson, 581 F.3d at 1318.  Moreover, the Board finds the Veteran's account of such injury and noise exposure to be to be credible as it is corroborated by contemporaneous clinical evidence.  See Caluza, 7 Vet. App. at 511 (holding that, in determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence).  

Specifically, the Veteran's service treatment records show that, following a May 1967 entrance examination, which was silent for any complaints or clinical findings neurological or hearing abnormalities, he served for approximately 18 months before being injured in a November 1968 football game in which a fellow player struck the right side of his face.  A period of in-service hospitalization ensued in which the Veteran was treated for multiple right facial bone fractures involving the right maxillary antrum, the right anterior orbital floor, the lateral wall of the maxillary sinus, and the right zygomatic arch.  The Veteran's treatment included corrective surgery, immediately following which he was assessed with sensory loss of the right side of the face in the maxillary region.  

The above service records are devoid of any evidence of tinnitus or other hearing problems arising from the Veteran's head injury.  Nevertheless, those records do suggest that he was frequently exposed to loud noise in his capacity as a Coast Guard air crewman.  Indeed, given this occupational specialty, it is highly plausible that the Veteran would have incurred acoustic trauma, as he now maintains.  Thus, resolving all reasonable doubt in his favor, the Board accepts his contentions of in-service excessive noise exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Having established that the Veteran's account of in-service head injury and noise exposure comports with the clinical documentation in his service treatment records, the Board nevertheless observes that, in order for him to prevail in his claims for service connection, there must still be a demonstrable nexus between the documented in-service trauma and his currently diagnosed disabilities.

In this regard, the Board notes that the Veteran's service treatment records do not reveal any significant complications arising from his November 1968 facial surgery.  On the contrary, an in-service hospital discharge report reflects that the Veteran had an uneventful postoperative recovery and was considered fit to return to full duty less in early December 1968.  Moreover, neither that report nor any of the subsequent service treatment records mentions any central nervous system deficits or other residual effects of the Veteran's head injury.  Conversely, those records do contain evidence of in-service hearing problems.  Specifically, a treatment report dated in May 1969 reflects that the Veteran was diagnosed with diminished auditory acuity and enrolled in a hearing conservation program.  Moreover, audiological findings at the time of his October 1971 separation examination show that he exhibited some degree of bilateral hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that audiological findings above 20 decibels at a relevant Hertz level indicate some form of hearing loss).  Significantly, however, the Veteran's hearing loss was not severe enough to be considered disabling for VA purposes.  See 38 C.F.R. § 3.385.  Nor was it accompanied by complaints commonly associated with tinnitus, such as persistent and disruptive buzzing, roaring, or clicking noise in the ears. 

Absent a showing of neurological or tinnitus pathology on separation, the record does not support a finding of chronicity in service with respect to either of the appellant's claims.  As such, the Board must now consider whether the record supports a finding of continuity of symptomatology sufficient to grant those claims.  As noted above, such a showing of continuity of symptomatology may, by itself, satisfy the elements of in-service incurrence or aggravation and nexus in a claim for service connection for a currently diagnosed disorder.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307.

In an effort to establish the requisite continuity of symptomatology, the Veteran now claims to have exhibited neurological problems since his November 1968 in-service head injury.  Nevertheless, he does not contend, and the record does not otherwise show, that his symptoms were sufficiently debilitating to warrant treatment or a clinical diagnosis for many years after service.  

The record thereafter shows that, in May 2006, the Veteran suffered the aforementioned CVA, which affected his middle cerebral artery and resulted in right facial droop and right-sided hemiparesis.  During a subsequent VA examination in November 2006, he exhibited residual symptoms of marked weakness and diminished reflexes in his upper and lower extremities.  The Veteran also displayed symptoms of cognitive impairment, which were more severe than previously shown.  However, the examining VA clinician made no mention of the relationship, if any, which existed between the Veteran's CVA residuals and his active service.

Similarly, a VA audiologist who evaluated the Veteran for hearing problems in December 2006 failed to render a definitive opinion with respect to the etiology of his tinnitus.  Indeed, despite noting the Veteran's complaints of  a "roaring" sensation in both ears, which was constant in nature and persistent over many years, the December 2006 examiner declined to raise more than a mere "possibility" that this condition might have been triggered by the Veteran's in-service head injury.  In this regard, the examiner emphasized that he was not an ear, nose, and throat (ENT) physician, thus, was not qualified to state unequivocally whether the Veteran's tinnitus was related to "the blow that he took to the right jaw" in November 1968, or to any other aspect of his service.

Following the above examinations, the Veteran underwent an October 2007 VA neurology consultation, which revealed persistent right-sided facial weakness with accompanying upper and lower extremity paralysis.  However, no other physical or cognitive abnormalities were reported or shown.  Moreover, as with the previous VA examinations, the October 2007 consultation yielded no definitive findings with respect to whether the Veteran's CVA residuals, or any other disability, including tinnitus, had been caused or aggravated during his active service.

In an effort to answer the unresolved questions surrounding the etiology of the Veteran's CVA residuals and tinnitus, the Board forwarded the Veteran's claims file to a VHA examiner specializing in neurology.  In a June 2012 report, the examiner summarized the Veteran's pertinent clinical history and opined that it was less likely than not that any residuals of his May 2006 CVA were related to the head injury he had incurred in service.  As a rationale for this opinion, the examiner pointed out that the Veteran's stroke affected the left side of his brain, whereas his in-service injury had been confined to the right side of his face.  Additionally, the examiner noted that the specific area in which the Veteran's in-service injury had occurred did not include any brain structures.  As such, the examiner explained that it was not possible that this injury could have precipitated the Veteran's stroke, which, by its very nature, involved a disruption of his brain's vascular supply.  Instead, the examiner determined that the Veteran's stroke had arisen as a result of a left carotid occlusion.  The examiner then added that such an arterial occlusion likely had been preceded by the development of atherosclerosis over an extended period of time.  Nevertheless, the examiner emphasized that it was "highly unlikely" that the Veteran's artherosclerosis had begun forming as far back as his active service, or even one year hence, given the absence of any contemporaneous risk factors for the disease.

The above VHA examiner reached a similarly negative conclusion with respect to the relationship between the Veteran's November 1969 head injury and his current tinnitus.  In this regard, the examiner observed that, just as the in-service head injury had not impacted the Veteran's brain, it also had not involved his ears or any other components of his hearing system.  Therefore, the examiner determined that this injury could not have interfered with the function of the Veteran's inner ear structures, vestibulocochlear nerve, or central nervous system structures such that tinnitus could have ensued.  The examiner further opined that there was no evidence in the service treatment records, or elsewhere in the claims file, to suggest that tinnitus had manifested during the Veteran's active duty or within a year of his release from service.  Nevertheless, the examiner opined that it was as likely as not that this condition was etiologically related to the Veteran's service, specifically to the acoustic trauma incurred therein.

The Board finds that the evidence in the claims file is enough to conclude that a current neurological disorder were neither caused nor aggravated by the Veteran's active service.  In making this determination, the Board relies heavily on the June 2012 VHA specialist's opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (noting that the credibility and weight to be attached to medical opinions are within the province of the Board as adjudicator).  As discussed above, that examiner expressly determined that the Veteran's May 2006 stroke, and the neurological problems that followed, were completely independent of his November 1968 in-service head injury.  That examiner further opined that none of the Veteran's current neurological problems manifested in service or within one year of his discharge so as to entitle him to an award of service connection on presumptive basis.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

The Board finds that the above VHA specialist's opinion is entitled to great evidentiary weight as it was based upon a thorough review of the claims file and supported by a detailed rationale.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims file and the Veteran's history, and the thoroughness and detail of the opinion.  The Board also considers it significant that the VHA examiner is a specialist in neurological disorders and, thus, is expertly qualified to render an opinion with respect to the Veteran's claim.  See Black v. Brown, 10 Vet. App. 297 (1997) (an opinion rendered by a clinician with specialized training may be considered more probative than a non-specialist's finding).  Further, that VHA examiner's opinion constitutes the most recent evidence of record and there are no competent contrary medical opinions of record.  Indeed, the Board observes that the November 2006 VA examiner declined to attribute the Veteran's stroke to service and no other private or VA clinician has found evidence of such a relationship.  

Next, the Board observes that, not only does the competent and credible evidence of record fail to establish a continuity of post-service symptomatology, it also is silent with respect to any other evidence of a nexus between the Veteran's current neurological problems and his active service.  As discussed above, no such nexus was found by the June 2012 VHA specialist, whose opinion the Board deems probative, or by any other clinician.  

The Board is mindful that, in addition to clinical evidence, an appellant's statements and other lay evidence may be sufficient to establish a nexus between present disability and active service.  Barr, 21 Vet. App. at 307.  However, that is not the case here.  On the contrary, while the Veteran is certainly competent to report a history of paresthesias and other neurological problems that are capable of lay observation, he has not demonstrated the requisite clinical expertise to opine as to medical etiology.  Id.; Jandreau, 492 F.3d at 1377 (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's statements, standing alone, are insufficient to address a medically complex question, such as the link, if any, which exists between his current neurological problems and his active service.  

In contrast, the Veteran is competent to attest to the current and in-service manifestations of tinnitus, as this condition is capable of lay diagnosis.  Charles v. Principi, 16 Vet. App 370 (2002) (tinnitus can be observed by the lay person); Jandreau, 492 F.3d at 1377 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  Thus, notwithstanding the fact that the Veteran's tinnitus has been confirmed by both the December 2006 and June 2012 examiners, the Board observes that, even without such clinical verification, the Veteran would still meet the threshold requirement for service connection for that particular disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Moreover, the Veteran is competent to diagnose tinnitus, he is similarly competent to report a continuity of relevant symptoms since his period of active duty.  See Layno, 6 Vet. App. at 470 (1994); Charles, 16 Vet. App. at 374; Davidson, 581 F.3d at 1318.  Furthermore, the Veteran's statements in this regard are uncontroverted by the other evidence of record and are therefore deemed credible.  See Caluza, 7 Vet. App. at 511.  As such, those statements constitute probative evidence of a nexus between the Veteran's current tinnitus and his conceded in-service noise exposure.  That is alone is sufficient to support an award of service connection on a direct basis.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307.  

Accordingly, while cognizant of the deficiencies inherent in the December 2006 and June 2012 examiners' opinions, which are by turns speculative and provisional with respect to the etiology of the Veteran's tinnitus, the Board finds that the strength of his lay assertions, in tandem with the other evidence of record, is enough to grant his claim for service connection for that disability.  In any event, the Board observes that, to the extent the December 2006 VA audiologist conceded the possibility that the Veteran's tinnitus had begun in service, and the June 2012 VHA specialist determined that this condition was likely due to in-service noise exposure, neither examiner's opinion is wholly inconsistent with the lay evidence supporting the Veteran's claim.

For the foregoing reasons, the Board finds that the record does not support a grant of service connection for a neurological disorder, but does provide a basis for entitlement to service connection for tinnitus.  In rendering these determinations, all reasonable doubt has been resolved in the Veteran's favor.  The preponderance of the evidence is against the award of any benefits other than those granted herein.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a neurological disorder is denied.  

Service connection for tinnitus is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


